580 F.2d 359
99 L.R.R.M. (BNA) 2373, 84 Lab.Cas.  P 10,776
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.INTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL UNION NO.501, AFL-CIO, Respondent.
No. 76-2616.
United States Court of Appeals,Ninth Circuit.
Aug. 14, 1978.

Elliott Moore, Deputy Assoc. Gen. Counsel, Washington, D. C., for petitioner.
Gerald Goldman, Atty., Los Angeles, Cal., for respondent.
On Petition to Review a Decision of the National Labor Relations board.
Before GOODWIN and KENNEDY, Circuit Judges, and WILLIAMS*, District Judge.
PER CURIAM:


1
International Union of Operating Engineers, Local 501, fined a member $1,000 for crossing a picket line during a strike at a meat-packing plant.  Because the member was a supervisor and because the administrative law judge believed the member's testimony that during the strike he performed only supervisory work, the Board has found the Local guilty of an unfair labor practice under section 8(b)(1)(B) of the Labor Management Relations Act, 29 U.S.C. § 158(b)(1) (B).


2
The Board's findings with reference to disputed facts are supported by substantial evidence.  Given the finding that the employee performed no rank-and-file work during the strike, but only supervisory work, the Board's order is consistent with the recent decision in American Broadcasting Companies, Inc. v. Writers Guild of America, West, Inc., et al., --- U.S. ----, 98 S.Ct. 2423, 57 L.Ed.2d 313 (1978), and must be enforced.


3
The Board will prepare and submit an appropriate judgment.



*
 The Honorable Spencer Williams, United States District Judge for the Northern District of California, sitting by designation